NORTHCUTT, Judge.
The State charged Ralph Brueekman with lewd and lascivious molestation. See § 800.04(5)(b), Fla. Stat. (2001). We affirm without discussion Brueckman’s contention that the circuit court erred by admitting child hearsay, see § 90.803(23), Fla. Stat. (2001), and by admitting his confession under section 92.565, Florida Statutes (2001). We also affirm Brueckman’s challenge to the constitutionality of section 775.21, Florida Statutes (2001). See Milks v. State, 848 So.2d 1167 (Fla. 2d DCA), review granted, 859 So.2d 514 (Fla.2003).
ALTENBERND, C.J., and WHATLEY, J., Concur.